Citation Nr: 1212061	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  05-04 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder, and if so whether service connection is warranted. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disorder, and if so whether service connection is warranted. 

3.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from August 1970 to April 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2012, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

The issues of entitlement to service connection for a right knee disorder, a left knee disorder and a right shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 1972, the RO denied service connection for a right knee disorder and for shoulder pain.  The Veteran did not file a notice of disagreement and the decision became final. 

2.  In June 1973 the RO denied an attempt to reopen the claim for service connection for a right knee disorder.  The Veteran did not file a notice of disagreement and the decision became final.

2.  Evidence added to the record since the final denial of entitlement to service connection for a right shoulder disorder in December 1972 and for a right knee disorder in June 1973, includes evidence that was not previously before agency decision makers; the evidence relates to an unestablished fact that, when considered with all the evidence of record, raises a reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  The December 1972 decision that denied the Veteran's claim for service connection for a right shoulder disorder is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

2.  New and material evidence has been received to reopen the claim for service connection for a right shoulder disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  The June 1973 decision that denied reopening the Veteran's claim for service connection for a right knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

4.  New and material evidence has been received to reopen the claim for service connection for a right shoulder disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1) , proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).   

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

On the VCAA notice requirements for a new and material evidence claim, pursuant to Kent v. Nicholson, No. 04-181 (Vet. App. March 31, 2006), given the favorable outcome on the claim to reopen, no conceivable prejudice to the Veteran could result from reopening the claims below  


New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Regardless of the RO's actions, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id. Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In December 1972, the RO denied service connection for a right knee disorder and for a right shoulder disorder, and so informed the Veteran that same month. He did not disagree with that rating action and it thus became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence considered by the RO consisted of the Veteran's service treatment records, and private treatment records.  The RO found that there was no current finding of a right knee disorder or a right shoulder disorder.  

In June 1973, the RO found that no new and material evidence had been received to reopen a claim for service connection for a right knee disorder.  He was so informed in July 1973.  The RO found that no right knee disorder had been identified.  

Evidence added to the record since the prior denials consists of private medical records and VA outpatient treatment records as well as hearing testimony before the Board.  The private records and the VA records contain evidence that is new and material as to the right knee disorder since a current disorder is identified.  It is noted in 2006 that the Veteran underwent a right knee total replacement.  Private records show that in February 2010 the Veteran had undergone a right knee total replacement.   He was noted in 2006 to have bilateral knee contusions.  VA records in 2007 show arthritis of the knees.  

These records are new since they were not previously of record at the time of the last previous decision.  The evidence is also material because it relates to a current diagnosis of a right knee disorder.  The above evidence is material as it raises a reasonable possibility of substantiating his claim.  The evidence submitted by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Thus, new and material evidence has been received and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156. 

As to the right shoulder disorder, the evidence added to the record includes findings of a right shoulder disorder.  In February 2010, a private record shows a diagnosis of bilateral shoulder impingement syndrome.  VA record of January 2007 shows arthritis of the shoulders.  

These records are new since they were not previously of record at the time of the previous decision.  The evidence is also material because it relates to a current diagnosis of a right shoulder disorder.  The above evidence is material as it raises a reasonable possibility of substantiating his claim. The evidence submitted by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Thus, new and material evidence has been received and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156. 


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder, and to this extent the claim is granted. 

New and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disorder, and to this extent the claim is granted.   


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran has been diagnosed with bilateral knee disorders.  He claims that he has had problems with his knees since he fell from a tank in service and that the problems have been continuous since that time.  He initially claimed service connection for knee complaints within the first year after service although no knee disorder was diagnosed at that time.  Additionally his wife has testified that the Veteran has had knee problems since at least 1981.  A VA examination to obtain a nexus opinion has not been obtained.  

As to the right shoulder disorder, the record shows that the Veteran was treated in service for a right shoulder complaint in 1972.  He has currently been diagnosed with a right shoulder disorder and has testified that he has had right shoulder problems continuously since service.  A VA examination to obtain a nexus opinion has not been obtained.  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter regarding the issues of entitlement to service connection for a right knee disorder, a left knee disorder and for a right shoulder disorder.  Allow him the appropriate amount of time to respond.  

2.  Schedule the Veteran for a VA orthopedic examination.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  The examiner should document any right knee, left knee and right shoulder disorder and determining the etiology of any disorders found to include whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed disorder is related to the Veteran's military service.  In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to it being the result of some other factor or factors.  In offering the opinion the examiner should address the Veteran's history and his contentions regarding continuing symptoms.  

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


